DETAILED ACTION

This office action is in response to application 17/128,862 filed on 12/21/2020 which is a continuation of application 16/259,879 filed on 1/28/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 have been examined.

Claim Objections
Claims 25-26 objected to because of the following informalities:  
Claims 25-26 are duplicates of claims 18-19.  Should claim 25 have been made to depend on claim 21 instead of claim 1?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanamurthy et al. (US 2007/0005908), Bourd et al. (US 2015/0269065), Ramakrishnan et al. (US 2005/0135176), and Luan et al. (US 2017/0153824).
With respect to claim 27, Lakshmanamurthy teaches of a memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request (fig. 1, items 110, 112; paragraph 16, 24-25, 34);
a second memory circuit (fig. 1; items 110, 116-117, or 102, 124, 126; paragraph 16, 18, 20); 
a second memory control circuit coupled to the second memory circuit (fig. 1; items 110, 116-117, or 102, 124, 126; paragraph 16, 18, 20).

However, Bourd teaches of programmable atomic operations circuitry adapted to perform at least one programmable atomic operation (fig. 1; paragraph 77-78, 84).
The combination of Lakshmanamurthy, and Bourd, teaches of predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation (Lakshmanamurthy, fig. 1; paragraph 23-24; Bourd, fig. 1; paragraph 77-78, 84).
The combination of Lakshmanamurthy and Bourd fails to explicitly teach of a memory hazard control circuit having a memory hazard register.
However, Ramakrishnan teaches of a memory hazard control circuit having a memory hazard register (fig. 2; paragraph 28-30, where the copy bit register is analogous to the claimed hazard bit).
the combination of Lakshmanamurthy, Bourd, and Ramakrishnan teaches of a second memory access control circuit adapted to read or load data from the second memory circuit and to write or store data to the second memory circuit, the second memory access control circuit further adapted, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to transfer the atomic operation request to the programmable atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to write resulting data from the programmable atomic operation in the second memory circuit and, following writing of the resulting data, to reset or clear the set hazard bit (Ramakrishnan, fig. 2; paragraphs 26, 28-30; as 
The combination of Lakshmanamurthy, Bourd, and Ramakrishnan fails to explicitly teach of the second memory control circuit comprising: at least one input request queue storing a read or write request.
However, Luan teaches of the second memory control circuit comprising: at least one input request queue storing a read or write request (fig. 2; paragraph 27, 29).
Lakshmanamurthy and Bourd are analogous art because they are from the same field of endeavor, as they are directed to atomic operations.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy and Bourd before the time of the effective filing of the claimed invention to incorporate the atomic operations unit of Bourd into the memory system of Lakshmanamurthy.  Their motivation would have been to more efficiently carryout atomic operations.
Lakshmanamurthy, Bourd, and Ramakrishnan are analogous art because they are from the same field of endeavor, as they involve atomic operations.
It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Bourd, and Ramakrishnan before the time of the effective filing of the claimed invention to incorporate the conflict identification using the copy bit register of Ramakrishnan into the combination of Lakshmanamurthy and Bourd.  Their motivation would have been to ensure the atomic operations are able to complete without interruption (Ramakrishnan, paragraphs 4-5).

It would have been obvious to one of ordinary skill in the art having the teachings of Lakshmanamurthy, Bourd, Ramakrishnan, and Luan before the time of the effective filing of the claimed invention to incorporate the bank queues and access scheduler of Luan in the combination of Lakshmanamurthy, Bourd, and Ramakrishnan.  Their motivation would have been to increase the memory access speed (Luan, paragraph 8).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9, 12-13, 15-16, 18-19, 23-25, 28-32, 34, 36, 28, and 49-50 of U.S. Patent No. 10,915,271 and over claims 1-4, 7, 9-10, 13-18, 20, 23-28, 30, 34, 36, 47, and 49 of U.S. Patent No. 10,956,086.  Although the claims at issue are not identical, they are not patentably distinct from each other because the indicated claims of US 10,915,271 and US 10,956,086 include the limitations of the claims of the present application.  
Claims 1-11, 13-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 12-14, 16-20, 22-23, and 25-27 of copending Application No. 17/170,001 (reference application). Although the claims at issue are the indicated claims of 17/170,001 include the limitations of the claims of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See chart below for a mapping of the offending claims.
17/128,862
US 10,915,271
US 10,956,086
17/170,001
Claim 1:	A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; 
Claim 1:	A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; 
Claim 1: A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit configured to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; predetermined atomic operations circuitry configured to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; 
Claim 1: A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; 
programmable atomic operations circuitry coupled to the first memory control circuit, the programmable 




a second memory circuit; and 
a second memory circuit;
a second memory circuit;
a second memory control circuit coupled to the second memory circuit and to the first memory control circuit, 
a second memory control circuit coupled to the second memory circuit and to the first memory control circuit, 
a second memory control circuit coupled to the second memory circuit,
a second memory control circuit coupled to the second memory circuit,
the second memory control circuit adapted, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and 
the second memory control circuit adapted to read or load the requested data from the second memory circuit directly in response to an atomic operation request designating the at least one programmable atomic operation and a memory address when the requested data is stored in the second memory circuit, and to transfer the atomic operation request designating the at least one programmable atomic operation to the first memory control circuit when the requested data is not stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable 


following receipt of data resulting from the at least one programmable atomic operation, to write the resulting data from the programmable atomic operation in the second memory circuit and reset or clear the set hazard bit.
to write resulting data from the programmable atomic operation in the second memory circuit and, following writing of the resulting data, to reset or clear the set hazard bit.
to write resulting data from the predetermined atomic operation in the second memory circuit directly in response to the atomic operation request designating the at least one predetermined atomic operation and, following writing of the resulting data, to reset or clear the set hazard bit.
following receipt of data resulting from the at least one predetermined atomic operation, to write the resulting data from the at least one predetermined atomic operation in the second memory circuit and reset or clear the set hazard bit.
Claim 2
Claims 2-4
Claims 13-15
Claim 9
Claim 3
Claim 6
Claim 1
Claim 1
Claim 4
Claim 9
Claim 1
Claim 1
Claim 5
Claim 7
Claim 2
Claim 2
Claim 6
Claim 12
Claim 3
Claim 3
Claim 7
Claims 13, 15
Claims 4, 16
Claim 4
Claim 8
Claim 16
Claim 7
Claim 6
Claim 9
Claim 18
Claim 9
Claim 7
Claim 10 
Claim 19
Claim 10
Claim 8
Claim 11
Claims 23, 36
Claims 17, 34
Claims 10, 22
Claim 12
Claim 24
Claim 18

Claim 13
Claim 1
Claim 24
Claim 22
Claim 14
Claim 25
Claim 20
Claim 12
Claim 15
Claim 28
Claim 23
Claim 14
Claim 16
Claim 29
Claim 25
Claim 16
Claim 17
Claim 30
Claim 26
Claim 17
Claim 18
Claim 31 
Claim 27
Claim 18
Claim 19
Claim 32
Claim 28
Claim 19
Claim 20
Claim 34
Claim 30
Claim 20
Claim 21: A memory controller circuit coupleable to a first memory circuit, the 


using predetermined atomic operations circuitry, performing at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating at least one predetermined atomic operation; using programmable atomic operations circuitry, performing at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating at least one programmable atomic operation; and




Claims 17, 34
programmable atomic operations circuitry adapted to perform at least one programmable 





writing resulting data from the programmable atomic operation in the second memory circuit directly in response to the atomic operation request designating the at least one programmable atomic operation and, following 



Claims 7, 9
Claims 1, 2 
Claim 22
Claim 23
Claim 12
Claim 3
Claim 23
Claim 24
Claim 49
Claim 47
Claim 14
Claim 25
Claim 31
Claim 27
Claim 25
Claim 26
Claim 32
Claim 28
Claim 26
Claim 27: A memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; 
Claim 50: A memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit comprising: a plurality of memory bank request queues storing a plurality of read or write requests to the first memory circuit; a scheduler circuit coupled to the plurality of memory bank request queues, the scheduler circuit adapted to select a read or write request of the plurality of read or write requests from the plurality of memory bank request queues and to schedule the read or write request for access to the first memory circuit; and a first memory access control circuit coupled to the scheduler circuit, the first memory access control circuit adapted to read or load data from the first memory circuit and to write or store data to the first memory circuit; 
Claim 49: A memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit comprising: a plurality of memory bank request queues storing a plurality of read or write requests to the first memory circuit; a scheduler circuit coupled to the plurality of memory bank request queues, the scheduler circuit configured to select a read or write request of the plurality of read or write requests from the plurality of memory bank request queues and to schedule the read or write request for access to the first memory circuit; and a first memory access control circuit coupled to the scheduler, the first memory access control circuit configured to read or load requested data from the first memory circuit and to write or store requested data to the first memory circuit; 
Claim 27: A memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load data from the first memory circuit and to write or store data to the first memory circuit; 
a second memory circuit; 
a second memory circuit; 
a second memory circuit; 
a second memory circuit;

predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations; 
predetermined atomic operations circuitry configured to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations; 
predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations;
programmable atomic operations circuitry adapted to perform at least one programmable atomic operation; and a 
programmable atomic operations circuitry adapted to perform at least one programmable atomic operation of a plurality of programmable atomic operations, and, in response to receiving an atomic operation request designating the at least one programmable atomic operation, to initialize at least one register with a physical memory address, any data corresponding to the memory address, and at least one thread state register value; and a 
programmable atomic operations circuitry configured to perform at least one programmable atomic operation of a plurality of programmable atomic operations and, in response to receiving an atomic operation request designating the at least one programmable atomic operation, to initialize at least one register with a physical memory address, any data corresponding to the memory address, and at least one thread state register value; and 
programmable atomic operations circuitry adapted to perform at least one programmable atomic operation of a plurality of programmable atomic operations, and in response to receiving an atomic operation request designating the at least one programmable atomic operation, to initialize at least one register with a physical memory address, any data corresponding to the memory address, and at least one thread state register value; and
second memory control circuit coupled to the second memory circuit, the second memory control circuit comprising: at least one input request queue storing a read or write request; 
second memory control circuit coupled to the second memory circuit, the second memory control circuit comprising: at least one input request queue storing a read or write request; 
a second memory control circuit coupled to the second memory circuit, the second memory control circuit comprising: at least one input request queue storing a read or write request; 
a second memory control circuit coupled to the second memory circuit, the second memory control circuit comprising: at least one input request queue storing a read or write request;
a memory hazard control circuit having a memory hazard register; and 
a memory hazard control circuit having a memory hazard register; and 
a memory hazard control circuit having a memory hazard register; and 
a memory hazard control circuit having a memory hazard register; and
a second memory access control circuit adapted to read or load data from the second memory circuit and to write or store data to the second memory circuit, the 




following writing of the resulting data, to reset or clear the set hazard bit.
following writing of the resulting data, to reset or clear the set hazard bit.
Claim 13


	
Allowable Subject Matter
Claims 1-26 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1, the prior art does not teach or suggest, “the second memory control circuit adapted, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and following receipt of data resulting from the at least one programmable atomic operation, to write the resulting data from the programmable atomic operation in the second memory circuit and reset or clear the set hazard bit,” in the context of the claims.
With respect to claim 21, the prior art does not teach or suggest, “the second memory control circuit adapted, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one programmable atomic operation to the first memory control circuit when the requested data is not stored in the second memory circuit, to transfer the atomic .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Michael Krofcheck/Primary Examiner, Art Unit 2138